DETAILED ACTION
Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Reaves (Reg. No. 67458) on December 17, 2021.
The application has been amended as follows: 

13 (Currently Amended). A computer system comprising: 
a computer screen; 
a processor having a memory and configured for: 
generating at least one password entry display on the computer screen, the password entry 25display including a plurality of interactive password input points, each input point actuable to provide a password element without displaying a visual indicative response to actuation on the computer screen prior 
unlocking at least one locked application of the computer system responsive to completion of the correct password element sequence


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “generating at least one password entry display on a screen of a computer system, the password entry display including a plurality of interactive password 10input points, each input point actuable to provide a password element without displaying a visual indicative response to actuation on the screen prior to completion of a correct password element sequence, whereby a password entry nature of the password entry display is 15concealed; and unlocking at least one locked application of the computer system responsive to completion of the correct password element sequence". 
The following is considered to be the closest prior art of record:
McLean (US 2006/0206918) – teaches disguising a visual password entry display.
Gross (US 2007/0097076) – teaches a system to allow a blind user to input a password using a mouse. In this format the password itself is not displayed, but the password login screen appears to still be displayed which is a 
Erez (US 2007/0273643) – teaches authentication using a dongle that would not display the password. However, this is not for a system with “interactive password input points” as claimed.
Kwak (US 2007/0131766) – teaches authentication using voice recognition, which would not display the password. However, this is not for a system with “interactive password input points” as claimed.
Schaub (NPL "Password Entry Usability and Shoulder Surfing Susceptibility on Different Smartphone Platforms") – teaches a study on how susceptible different smartphone touchscreen input systems are to shoulder surfing.
Tan (NPL "Spy-Resistant Keyboard: More Secure Password Entry On Public Touch Screen Displays") – teaches using custom keyboard mapping to prevent shoulder surfing attacks.
However, the concept of a visual password entry system that includes a plurality of interactive password input points that are “actuable to provide a password element without displaying a visual indication response” as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The Terminal Disclaimer submitted on December 17, 2021 has overcome the potential Double Patenting rejection. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498